Citation Nr: 1617643	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Evaluation of L5-S 1 degenerative disc disease rated as 20 percent disabling.

2.  Evaluation of gastroesophageal reflux disease (GERD) with hiatal hernia (peptic ulcer disease) rated as 10 percent disabling.

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for right knee arthritis.

4.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for left knee arthritis.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability.

6.  Entitlement to service connection for left and right knee disability.



REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In an April 2009 rating decision, the RO granted a 20 percent disability rating for L5-S 1 degenerative disc disease.  The Veteran timely appealed this decision.  In a May 2013 rating decision, the RO continued to deny a rating in excess of 20 percent for L5-S 1 degenerative disc disease, denied a rating in excess of 10 percent for GERD with hiatal hernia (peptic ulcer disease), reopened and denied a claim of service connection for right knee disability and declined to reopen the claim of service connection for left knee disability.  The Veteran timely appealed this decision.  As to the knee claims, the Court has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).

The Veteran and a witness, R.S,. testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing is associated with the claims file.  At the hearing, the undersigned left the record open for 60 days to allow the Veteran time to obtain additional evidence.  He submitted additional evidence in March 2016.

The issues of service connection for bilateral knee disabilities, increased ratings for GERD and L5-S 1 degenerative disc disease, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied a claim for service connection for left knee arthritis in an unappealed June 2010 rating decision.

2.  The evidence received since the June 2010 rating decision relates to an unestablished fact necessary to substantiate the claim for a left knee disability.

3.  The RO declined to reopen a previously denied claim for service connection for right knee arthritis in an unappealed June 2010 rating decision.  

4.  The evidence received since the June 2010 rating decision relates to an unestablished fact necessary to substantiate the claim for a right knee disability.  


CONCLUSIONS OF LAW

1.  The June 2010 rating decision denying the Veteran's claim for service connection for a left knee disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  As new and material evidence has been received, the claim for service connection for a left knee disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The June 2010 rating decision that declined to reopen a previously denied claim for service connection for a right knee disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  As new and material evidence has been received, the claim for service connection for a right knee disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the applications to reopen the service-connection claims for right and left knee disabilities, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of both appeals have been accomplished.

New and Material Evidence - Bilateral Knee Disability

The RO denied the Veteran's claim of entitlement to service connection for left knee arthritis in a June 2010 rating decision.  In that decision, the RO also declined to reopen a claim for service connection for right knee disability previously denied in October 2001.  The right knee was coded as arthritis previously meniscal tear and bursitis.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which show he was treated for a left knee bruise on one occasion with no mention of the right knee.  A VA examination report dated in May 2010 for the left knee included the examiner's finding that the Veteran's then-current left knee arthritis was less likely than not due to the contusion in service.  The examiner noted that the time period in between was too long.  In its June 2010 rating decision, the RO denied the left knee claim based on a finding that there was no relationship between the Veteran's current left knee disability and service.  The RO denied the right knee claim based on a finding that there was still no evidence of a right knee injury or disease in service, and thus no relationship between any current right knee disability and service.  It thus concluded that new and material evidence had not been presented to reopen the claim for service connection for right knee disability.  

The Veteran was notified of the June 2010 rating decision and of his appellate rights in a letter dated June 14, 2010.  The Veteran did not appeal the June 2010 rating decision with respect to the left or right knee claims, nor did he submit additional evidence within one year of that decision in support of either claim.  As such, the RO's June 2010 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly submitted evidence consists of a January 2016 private chiropractic evaluation that notes the Veteran's current problems include, "knee degeneration."  Additionally, the chiropractor reported that the Veteran's back disability combined with a foot problem to cause significant degenerations in secondary conditions.  He explained that the secondary conditions included bilateral knee pain.  See January 2016 report from Advance Spine and Rehab Center.  Given that the May 2010 examiner found no evidence of a relationship between the current left knee disability and service, and the RO denied the Veteran's claim in 2010 based largely on this finding, the Board finds that this additional evidence identifying the presence of a relationship between current left knee disability and service, via a service-connected disability, relates to the open issue of whether the Veteran has a current left knee disability related to service.  As to the right knee, given that the RO denied the claim based on the fact that there was no knee injury or disease in service and no current disability that was related to service, and the current evidence identifies a current right knee disability and suggests a relationship between current right knee disability and service, via a service-connected disability, this also relates to the open medical question in the claim.  The evidence is new, material and serves to reopen both claims.  To this extent only, the appeal is granted.



ORDER

The application to reopen a claim for service connection for a left knee disability is granted.

The application to reopen a claim for service connection for a right knee disability is granted.


REMAND

Additional development is required as to the claims being remanded in order to fulfill VA's duty to assist.  

L5-S 1 degenerative disc disease

At the hearing before the undersigned, the Veteran described his recent back pain as excruciating, noting that he needed approximately 2 1/2 hours to get going in the morning.  He reported that he required medication three to four times per day to manage his agonizing pain.  He reported that he usually used a wheelchair to get around due to the back pain but was trying to stretch himself today coming the hearing.  He also reported that he has difficulty standing, lifting and squatting due to the pain.  Additionally, he reported that he has been verbally directed to bedrest by his VA health care providers.  R.S., the Veteran's companion, testified that he has radiating pain that is so severe every two months or so that he remains bedridden for between three days to a week.  

Following the hearing, the Veteran submitted a private report of chiropractic examination dated in January 2016 which, in combination with the Veteran's testimony, suggests that the manifestations of low back disability have worsened since the most recent VA examination.  However, this report does not include all relevant data required to assess the current level of disability for VA purposes.  Moreover, the examination itself includes a strong recommendation for evaluation by a spinal specialist in light of possible neurological involvement.  

In order for a medical opinion to be valid, the opinion must be "based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Considering the foregoing, the Board will remand this matter for an examination to assess the current level of severity of the service-connected L5-S 1 degenerative disc disease.  

GERD with Hiatal Hernia

The Veteran testified that his GERD causes food to get stuck in his throat and causes him to almost choke at times.  His stomach hurts all the time, and he regurgitates.  He gets pain from his rib cage to his navel.  He belches and gives off a bad odor of gas all the time.  He is always uncomfortable.  He reported taking prednisone and Maalox related to his GERD.  He reported that he has experienced a significant weight loss during the pendency of this claim.  

VA examinations for this disability do not reflect full findings relevant to rating this disability to the extent that there is no indication as to whether the current symptoms of GERD are productive of considerable impairment of health, whether there is documented material weight loss, or whether there is moderate anemia, or other symptom combinations productive of severe impairment of health during the pendency of the appeal.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  Again, the Board's evaluation of the disability must be an informed one.  Id.  Consequently, the Board will order an updated VA examination that includes all medical findings relevant to the rating of this disability.  

TDIU

The Veteran asserted the his service-connected low back disability, GERD and PTSD combine to render him unemployable.  He argued that his PTSD symptoms cause him to be unable to get along with others and impair his memory and concentration, while his physical disabilities preclude sustained physical work.  He informed the undersigned that he is receiving current psychiatric treatment at VA and was last hospitalized for PTSD in November 2015.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claim.  Additionally, given that any development and determination as to the other claims being remanded may impact the TDIU claim, the matter is inextricably intertwined with those matters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  It follows that any Board action on the claim for TDIU would be premature.  Hence, a remand of the matter is warranted.

Service Connection for Bilateral Knees

The January 2016 report of chiropractic examination reflects the examiner's suggestion that the Veteran's low back pain and left foot disability have caused a biomechanical gait change and resulting secondary conditions to include bilateral knee degeneration and pain.  However, the Board notes that the Veteran is not service connected for a foot disability.  The Veteran has elsewhere asserted that his back disability in general has caused knee disability.  Presently, there is no medical opinion as to this assertion, and the most recent VA examination for the back does not include an opinion as to whether any present knee disabilities are causally related to the service-connected back disability.  The Board finds that an appropriate examination should be undertaken to address whether any current bilateral knee disability is causally related to the service-connected back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since October 2014.  

2.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected L5-S 1 degenerative disc disease.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  The examiner should state whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

3.  After obtaining any outstanding records, schedule the Veteran for a VA examination to evaluate his complaints of bilateral knee disability.  The claims file should be made available to the examiner for review.  The examiner should identify all knee disabilities that have been present during the pendency of the claim.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the service-connected lumbar spine disability caused or aggravated the claimed right and/or left knee disorder?  If aggravation of a knee disorder by the service-connected lumbar spine is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

The examination report must include complete rationale for all opinions and conclusions reached.

4.  After obtaining any outstanding records, schedule the Veteran for a VA examination to assess the current severity of his GERD with hiatal hernia.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  All pertinent symptoms and related impairment should be described in detail.  The examiner is asked to determine whether the Veteran's GERD symptoms are productive of considerable impairment of health or whether there are symptoms of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  In answering this question, the examiner should give a detailed explanation based on examination findings, historical records, and medical principles, as to the severity of the Veteran's symptoms.  

5.  After review of the evidence of record, readjudicate the Veteran's claims of service-connection for bilateral knee disability, increased ratings for L5-S 1 degenerative disc disease and GERD with hiatal hernia, and include consideration of a TDIU award.  If the benefits sought on appeal are denied, in whole or in part, the Veteran and his representative should be provided a new Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


